Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,834,808. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention is a broader version of U.S. Patent No. 10,834,808.
Application 17/062926
U.S. Patent No. 10,834,808
1. An electronic device console, comprising: a console body that houses a chip package; 
1. (Previously Presented) An electronic device console, comprising: a console body that houses a chip package; 
a duct extending from the console body;
a duct extending from the console body, wherein an interior volume of the duct is in fluid communication with an interior volume of the console body;
a first vent at a distal end of the duct;
a first vent at a distal end of the duct; and
and a second vent in a wall of the console body, wherein the electronic device console is structured and arranged to be oriented in a first orientation and a second orientation, and
a second vent in a wall of the console body; wherein the electronic device console is structured and arranged to be oriented in a first orientation and a second orientation; the duct functions as a chimney for natural convection cooling of the chip package when the electronic device console is oriented in the first orientation; the console body functions as a chimney for natural convection cooling of the chip package when the electronic device console is oriented in the second orientation;





the electronic device comprises a slide mechanism positioned at a top orientation of the console body such that a proximate end of the duct is moveable into the console body through the slide mechanism that allows translational movement of the duct relative to the console body when the electronic device console is oriented in the first orientation, and the slide mechanism allows a portion of the duct to be moved within the console body.
and the electronic device console comprises a plurality of feet structured and arranged to support the electronic device console on a surface in the first orientation and the second orientation, wherein the electronic device comprises a slide mechanism positioned at a top orientation of the console body such that a proximate end of the duct is moveable into the console body through the slide mechanism that allows translational movement of the duct relative to the console body when the electronic device console is oriented in the first orientation, and the slide mechanism allows a portion of the duct to be moved within the console body.


Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,834,808 in view of Saini et al., US 20070290333 (Saini).
U.S. Patent No. 10,834,808 describes the claimed invention as applied to claim 1 but failed to disclose wherein the electronic device console comprises a fan to supplement convection cooling of the chip package; and wherein the chip package comprises a wirebond package.
However, Saini teaches various packaging techniques have been used to stack one chip on top of another. For example, a stack and substrate may include the following components in order: a package substrate, a die attach material layer, a chip, a die attach material layer, a chip, a die attach material layer, a chip, etc., with wire bond conductors between the chips and the package substrate. The wire bond wires may be in the die attach material. Solder balls may be between the package substrate and another substrate. As another example, solder balls could be between package substrate layers and/or redistribution layers, with chips being supported by the package substrate layers and/or redistribution layers. Wire bonds may be used in this example as well. A flip-chip technique may be used. Through silicon vias may be used. A package mold may surround multiple chips or each chip may have its own package. Various other packaging techniques have been used. Various heat dissipation techniques (for example, fans, heat sinks, liquid cooling, etc.) have been developed (para 6) because it can help in providing greater heat dissipation (para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Saini’s teachings with U.S. Patent No. 10,834,808 because it can help in providing greater heat dissipation as taught by Saini.	 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 12-13, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoss et al., US 20130070409 (Hoss), and further in view of Hara et al., US 20060056151 (Hara).



Regarding Claims 1, 15. An electronic device console, comprising: 
a console body that houses a chip package (Fig 3, para 804. The control is interpreted as a chip package); 
a duct extending from the console body (Fig 3, elem 324); 
a second vent in a wall at a lateral side of the console body (Fig 3, elem 316; para 22.), wherein the electronic device console is structured and arranged to be oriented in a first orientation and a second orientation (Fig 3. The figure depicts how the console body can be in one orientation. However, by rotating the console body by 90 degrees, it can be therefore oriented in a second orientation.); and 
the electronic device comprises a slide mechanism positioned at a top orientation of the console body such that a proximate end of the duct is moveable into the console body through the slide mechanism that allows translational movement of the duct relative to the console body when the electronic device console is oriented in the first orientation, and the slide mechanism allows a portion of the duct to be moved within the console body through the slide mechanism (Fig 5-6, para 23. The figure depicts how the vent that extends from the top portion of the console body when the console body is in a first position allows translational movement of the duct relative to the console body when the electronic device console is oriented in the first orientation such that the portion of the duct can be moved into the console body. The slide mechanism is broadly interpreted as the opening at the top (Fig 3, elem 330) of the console body such that it is similar in size as the vent that would extend from it so that the sidewalls of said vent (Fig 3, elem 324a,b,c) would comfortably fit within that opening so that the vent can be extended/retracted in relation to the console body.)
While Hoss discloses of a duct with a first vent (Fig 3), Hoss failed to disclose the first vent being at a distal end of the duct.
However, Hara teaches of a cooling system that discloses of a console body (Fig 1, elem 14, para 19) that depicts a duct extending from the top of the console body (Fig 1, elem 12) when the console body is in a first orientation such that there are vents at the distal end of the duct (Fig 1, elem 28) because it helps enables airflow to simultaneously flow over at least one electronic component within the apparatus and over the external surface to dissipate the heat generated by the at least one electronic component (Abstract).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to incorporate Hara’s teachings because it helps enables airflow to simultaneously flow over at least one electronic component within the apparatus and over the external surface to dissipate the heat generated by the at least one electronic component as taught by Hara.



    PNG
    media_image1.png
    517
    584
    media_image1.png
    Greyscale

The figure depicts how the console can be in a first orientation.

    PNG
    media_image2.png
    563
    493
    media_image2.png
    Greyscale

The figure depicts, if the console body is rotated by 90 degrees, it can be in a second orientation.


Regarding Claim 2. Hoss and Hara disclose the electronic device console of claim 1, Hara discloses wherein the electronic device console is devoid of a fan (para 39. The console body can be devoid of a fan since a fan is not necessary.).

Regarding Claim 3. Hoss and Hara disclose the electronic device console of claim 1, Hoss further discloses wherein a length of the duct is greater than a width of the duct (Fig 4- Regarding Claim 5. The figure depicts how, when the duct is fully extended, it is greater in length than its width.).  

Regarding Claim 6. Hoss and Hara disclose the electronic device console of claim 1, Hara further discloses wherein the chip package comprises: a chip, a printed circuit board, a lid, and a heat sink (para 19).  

Regarding Claim 7. Hoss and Hara disclose the electronic device console of claim 1, Hara further discloses wherein: the electronic device console is a gaming console (para 5); the gaming console comprises a system structured and arranged to receive a disc (para 5); and the chip package comprises a gaming processor that executes a gaming application based on data obtained from the disc (para 5).
	A PC system is interpreted as a gaming console capable of receiving discs (such as CDs and DVDs) that can be used for executing a gaming application based on data obtained from the disc after the game is installed on said PC system.

Regarding Claim 8. Hoss and Hara disclose the electronic device console of claim 1, Hoss further discloses wherein a length of the duct is adjustable (Fig 4-5. The figure depicts how the vent is adjustable such that it can be extended from and retracted into the console body.).  

Regarding Claim 9. Hoss and Hara disclose the electronic device console of claim 1, Hoss further idsclsoes wherein a length of the duct outside of the console body is less than an extended length of the duct (Fig 3, 5-8. The figure depicts how the extended length of the duct outside the body is less than an extended length of the duct. This makes sense because the full length of the duct would be hidden within the console body while the remaining portion would be extending from the console body.).  

Regarding Claim 10. Hoss and Hara disclose the electronic device console of claim 9, Hoss further discloses wherein the electronic device console comprises a fan to supplement convection cooling of the chip package (Fig 3, elem 322).   


Regarding Claim 12. Hoss and Hara disclose the electronic device console of claim 11, Hoss further discloses wherein the duct is detachable from the console body (Fig 7. The figure depicts the duct detached from the console body).  

Regarding Claim 13. Hoss and Hara disclose the electronic device console of claim 1, wherein the duct functions as a chimney for natural convection cooling of the chip package when the electronic device console is oriented in the first orientation (Fig 4d. The figure depicts the airflow with regard to the duct. The direction of the airflow is interpreted as creating a chimney effect.).  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoss et al., US 20130070409 (Hoss), and Hara et al., US 20060056151 (Hara) in view of Saini et al., US 20070290333 (Saini).
Regarding Claim 11. Hoss and Hara disclose the electronic device console of claim 1, but failed to disclose wherein the chip package comprises a wirebond package.  
However, Saini teaches various packaging techniques have been used to stack one chip on top of another. For example, a stack and substrate may include the following components in order: a package substrate, a die attach material layer, a chip, a die attach material layer, a chip, a die attach material layer, a chip, etc., with wire bond conductors between the chips and the package substrate. The wire bond wires may be in the die attach material. Solder balls may be between the package substrate and another substrate. As another example, solder balls could be between package substrate layers and/or redistribution layers, with chips being supported by the package substrate layers and/or redistribution layers. Wire bonds may be used in this example as well. A flip-chip technique may be used. Through silicon vias may be used. A package mold may surround multiple chips or each chip may have its own package. Various other packaging techniques have been used. Various heat dissipation techniques (for example, fans, heat sinks, liquid cooling, etc.) have been developed (para 6) because it can help in providing greater heat dissipation (para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Saini’s teachings with Hoss and Hara because it can help in providing greater heat dissipation as taught by Saini.	

Allowable Subject Matter

Claims 4-5, 14, 16-17 have no prior art rejection and would be objected to as they are dependent upon rejected independent claims but they currently stand rejected under Double Patenting.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VanDer Veen et al., US 20120270492, Side-exhaust cooling system with extensible duct for rack mounted equipment
Siracki et al., US 8325479, Motor drive cooling duct system and method
Kim, US 20030218012, Wall-mounted type microwave oven. Kim teaches of a slide-able vent (Fig 3, 6 elem 70) that can be extended forward from an electric device (such as a microwave), but not in the context such that the electronic device comprises a slide mechanism positioned at a top orientation of the console body such that a proximate end of the duct is moveable into the console body through the slide mechanism that allows translational movement of the duct relative to the console body when the electronic device console is oriented in the first orientation, and the slide mechanism allows a portion of the duct to be moved within the console body.
Shen, US 5871396, Convection type heat dissipation device for computers that is adjustable with respect to heat source. Shen teaches of an adjustable vent that can be extended forward for heat dissipation (Fig 1), but not in the context such that the electronic device comprises a slide mechanism positioned at a top orientation of the console body such that a proximate end of the duct is moveable into the console body through the slide mechanism that allows translational movement of the duct relative to the console body when the electronic device console is oriented in the first orientation, and the slide mechanism allows a portion of the duct to be moved within the console body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715